Citation Nr: 0604966	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee, status post knee replacement.

2.  Entitlement to service connection for DJD of the right 
knee.

3.  Entitlement to service connection for a hip condition.

4.  Entitlement to service connection for an inner head 
injury.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
to October 1958.  He also had subsequent service with the 
Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July 2002 and October 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In the July 2002 rating decision, the RO denied the 
veteran's claims for service connection for a low back 
disability, DJD of the left knee, status post right leg 
injury, a hip condition, a head injury (upper left side of 
face above ear), and a chest injury - all claimed as due to a 
motor vehicle accident (MVA) while on active duty in 
September 1958.  [Note:  He has clarified that the claim 
originally filed for service connection for "status post 
right leg surgery" is actually a claim for DJD of the right 
knee.  See Hr'g. Tr., pg. 10 (Sep. 2005).]  Subsequently, in 
a January 2004 rating decision, the RO granted his claim for 
service connection for a low back disability.  He has not 
filed a notice of disagreement (NOD) in response to contest 
either the rating and/or effective date assigned.  So that 
decision is considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  

In August 2004, the veteran filed a new claim for service 
connection for a head injury, specifically referencing a 
diagnosis from a recent CAT scan.  VA treatment records 
indicate that an August 2004 MRI of his brain revealed a 
recent aphasia, and it was noted that he may have had a small 
stroke.  In the October 2004 rating decision, the RO denied 
this claim - characterized as a claim for service connection 
for an inner head injury.  

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge (VLJ).  
He stated that the four issues he wished to appeal were 
service connection for DJD of the left knee, status post knee 
replacement, DJD of the right knee, a right hip condition, 
and an inner head injury - thereby withdrawing his claims for 
service connection for a left hip disability, for residuals 
of a chest injury and residuals of a head injury (upper left 
side of face above ear) (Hr'g. Tr., pg. 2).  See 38 C.F.R. 
§ 20.204 (2005).


FINDINGS OF FACT

1.  The veteran's bilateral knee disability, including DJD 
did not originate in service, did not manifest to a 
compensable degree within one year following his separation 
from service, and is not otherwise causally related to his 
military service - including proximately due to his service-
connected low back disability.

2.  The medical evidence of record indicates the veteran does 
not currently have a hip condition.

3.  An August 2004 MRI of the veteran's brain revealed a 
recent aphasia which had mostly but not completely resolved, 
and was thought to be indicative of a small stroke.  

4.  The medical evidence, however, does not indicate that the 
recent aphasia originated in service, manifested to a 
compensable degree within one year following his separation 
from service, or is otherwise causally related to his 
military service, including due to trauma as a result of a 
September 1958 MVA.  




CONCLUSIONS OF LAW

1.  A bilateral knee disability, including DJD of the knees 
was not incurred in or aggravated by service, cannot be 
presumed to have been incurred in service, and is not 
proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).  

2.  A right hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.

3.  Residuals of an inner head injury, including aphasia and 
possible stroke were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

With regard to the veteran's claims involving DJD of the 
knees, and a hip condition, the RO first sent the veteran a 
VCAA letter in August 2001.  This letter, however, did not 
meet all of the VCAA notification requirements because it did 
not inform him of the information and evidence he was 
expected to provide, and the information and evidence VA 
would seek to obtain on his behalf.  In March 2004, the RO 
sent him another VCAA letter.  This letter provided him with 
notice of the evidence needed to support his claims that was 
not on record at the time of the letter, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the August 2001 and March 2004 VCAA letters 
did not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  The letters requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

The veteran was not provided with content-complying VCAA 
notice until the March 2004 letter - after the RO's initial 
adjudication of these claims in July 2002.  So obviously this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the August 2001 and March 2004 VCAA notices provided 
the veteran with ample opportunity to respond by identifying 
and/or submitting additional supporting evidence before the 
April 2005 supplemental statement of the claim (SSOC), 
wherein the RO readjudicated these claims based on any 
additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  In 
response, the veteran identified that records needed to be 
obtained from Fort Ord, and Mee Memorial Hospital in King 
City, California (see, VA Form 21-4138 (Aug. and Nov. 2004, 
April 2005)).  The RO attempted to obtain records from Mee 
Memorial Hospital, but a September 2004 response from the 
hospital indicates that after an extensive search, it was 
unable to provide these records.  And, as will be discussed 
further below, the RO requested all of his service medical 
records (SMRs), including those from Fort Ord hospital, but 
it appears that those records specific to the September 1958 
MVA are not available.  He has not indicated he has any other 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

With regard to the veteran's claim for service connection for 
an inner head injury (aphasia/possible stroke), the RO sent 
him a VCAA letter in August 2004.  Apparently, the RO did not 
realize he was filing a new claim for service connection and 
erroneously informed him that he needed to submit new and 
material evidence in order to reopen his claim for service 
connection for residuals of a head injury, which had been 
denied in the July 2002 rating decision.  This letter also 
provided him notice of the evidence necessary to substantiate 
a claim for service connection, notice of the evidence needed 
to support his claim that was not on record at the time of 
the letter, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  
Although RO erred informing him that he would have to provide 
new and material evidence to substantiate his claim, the 
Board does not find this error to be prejudicial.  
Furthermore, the remainder of the letter adequately explained 
the evidence needed to substantiate his claim for service 
connection, the evidence already on file, the information and 
evidence he needed to provide and the evidence VA would seek 
on his behalf.  Unfortunately, however, this letter did not 
include the specific language of the "fourth element" 
mentioned above.  

Here, although the August 2004 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to this claim.  
The letter requested that he provide or identify any evidence 
supporting this claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield , 19 Vet. 
App. at 128.  

In addition, the August 2004 VCAA notice was provided before 
the RO's initial decision concerning this claim in October 
2004.  So this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.  

As mentioned, the RO requested and obtained the veteran's 
SMRs in November 2001.  These records do not include or 
reference any treatment or hospitalization as a result of 
the September 1958 MVA.  The veteran provided an Army 
Hospital Form (AH Form 17) from Fort Ord that confirms he 
was hospitalized from September 20, 1958, to October 20, 
1958.  The RO made a second request for these specific 
hospital records, but, in January 2003, received a response 
that the entire file had already been mailed in November 
2001 and there were no additional records.  So it appears 
that the records pertaining to this hospitalization are 
unavailable.  

When a veteran's SMRs are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  But while there is a heightened duty to consider 
the benefit of the doubt doctrine, this does not lower the 
threshold for an allowance of a claim, for example, where 
the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).

In sum, the RO obtained the veteran's available SMRs, and his 
VA outpatient treatment (VAOPT) records.  VA examinations 
were scheduled in November 2003.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, he testified a hearing 
before the undersigned Acting VLJ of the Board.  The record 
reflects that the facts pertinent to the claims have been 
developed to the extent possible and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


II.  Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In addition, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including DJD, are presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


III.  Legal Analysis

At the September 2005 hearing, the veteran testified that he 
was in a MVA in September 1958 while on active duty (Hr'g. 
Tr., pgs. 3-4).  He said that he lost consciousness and woke 
up in the hospital with pain in his back, head, and chest.  
Id.  He said that he could not remember the accident, and was 
not sure if he hurt his knees, or hips, but said that it was 
possible (pg. 5).  He also suggested that he may have hurt 
his left knee from exercising and jumping up and down while 
on active duty, but he did not recall any specific injury 
(pg. 2).  In addition, he also suggested that his left knee 
may be associated with his service-connected low back 
disability (pg. 7).  He requested a 30-day extension so that 
he could obtain a medical opinion as to this.  Id.  The 
request was granted, and over 30 days have passed, but no 
additional evidence has been received.  So the Board will 
decide the merits of the claims based on the evidence 
currently of record.

As mentioned, the evidence indicates the veteran was 
hospitalized from September to October 1958.  Since these 
records are unavailable, he will be given the benefit of the 
doubt as to the circumstances surrounding the hospitalization 
and MVA.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Nonetheless, 
there is no evidence of a knee, hip, or head disability in 
the subsequent SMRs that have been made available.  The 
reports of a periodic physical in December 1967, and an 
enlistment physical in June 1977 were normal.  The attached 
Reports of Medical History signed by him indicated no 
complaints of arthritis, knee, hip, or head problems.  May 
and June 1978 statements signed by him indicate he had had no 
change in medical condition and that he had no physical 
defects or conditions, which would have precluded him from 
the performance of his military duties.

In addition, private medical records confirm that the DJD in 
the veteran's knees did not develop until many years after 
the September 1958 MVA.  A September 1997 record notes that 
the onset of left knee pain was two years prior to that 
examination - so sometime in 1995.  He underwent diagnostic 
arthroscopy for the left knee in October 1997, and was 
diagnosed with DJD.  He then had a total left knee 
replacement in February 1998.  He also underwent diagnostic 
arthroscopy for the right knee in August 1998, and was 
diagnosed with DJD.  He has received injections, and it is 
anticipated that he will also have to undergo a right knee 
replacement.  It has been recommended; however, that he tries 
to lose weight to see if that alleviates some of his problems 
before resorting to the surgery.

The report of the November 2003 VA orthopedic examination 
indicates the doctor could not relate the veteran's knee 
disabilities to military service.  Furthermore the doctor 
found no evidence of a hip condition (right or left).  The 
report of the November 2003 VA neurological examination 
indicates no evidence of residuals from a head injury except 
for numbness near the scar on his scalp where he received a 
laceration.

The veteran is unsure that he injured his knees during the 
MVA or while on active duty.  But even if he had, the record 
does not show a continuity of symptomatology.  In fact, 
subsequent SMRs fail to note any problem or complaint with 
regard to his knees or hips.  So presumably any pain he may 
have experienced in his knees or hips as a result of the MVA 
was merely acute and transitory.  When the fact of chronicity 
in service is not adequately supported or may be legitimately 
questioned, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see, 
too, Savage v. Gober, 10 Vet. App 488. 495 (1997).  

Furthermore, competent medical evidence is required to 
establish a nexus between the bilateral knee disability and 
military service or to a service-connected disability (i.e. 
the service-connected back disability).  See Espiritu v 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  As a layman, the veteran, 
himself, is not qualified to provide a competent medical 
opinion etiologically linking the DJD in his knees to 
service, which ended many years ago.  Id.  And unfortunately, 
there is no other competent medical evidence on record 
establishing this necessary link.  There is also no competent 
medical evidence supporting his theory that his knee 
disabilities are proximately due to his service-connected low 
back disability.  

And with specific regard to the veteran's claim for service 
connection for a right hip condition, without competent 
medical evidence confirming that he currently has a right hip 
disability and linking it to his military service, he has no 
valid claim with regards to this either.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  VA examination in 2003 revealed 
that the veteran did not have a current right hip disability.

Turning to the veteran's claim for service connection for an 
inner head injury, as mentioned, he specifically referenced 
an August 2004 MRI with regard to this claim, which showed a 
recent aphasia that had mostly but not completely resolved.  
(Note:  Aphasia is impaired or absent comprehension of the 
auditory forms of language and communication, including the 
ability to write from dictation in the presence of normal 
hearing.  STEDMAN'S MEDICAL DICTIONARY 110 (27th Ed. 2000)).  The 
doctor believed that he had had a small stroke.  A report of 
a follow-up ultrasound given later that month indicates he 
had a small amount of plaque in the internal carotid arteries 
bilaterally just above the carotid bifurcation, but there was 
no significant stenosis (i.e. narrowing of the carotid 
arteries).  There is no competent medical evidence showing 
that the veteran has an inner head injury, to include a 
stroke or aphasia as a result of service, to include the 
claimed MVA accident in service.  In this regard, the Board 
notes that these conditions were diagnosed many years after 
service and there is no competent medical evidence linking 
these disorders to service.  The Board notes that VA 
examination in November 2003 noted that the veteran had a 
residual head scar from the MVA.  There is, however, no 
corroborating evidence showing that the veteran had a head 
scar as a result of an accident he had in service.  The 
claims file shows that the first mention of the veteran 
having a head scar came many years after service.

For these reasons, the claims for service connection for DJD 
of the knees, a hip condition, and an inner head injury must 
be denied because the preponderance of 


the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for DJD of the knees, 
including status left knee replacement, a hip condition, and 
an inner head injury, including aphasia and possible stroke, 
are denied.


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


